DETAILED ACTION

This Office action is responsive to the following communication:  Application filed on 23 July 2021
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 10, and 19 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 23 July 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al, USPGPUB No. 2021/0201174, filed on 30 December 2019, and published on 1 July 2021.
As per independent claims 1, 10, and 19, Huang teaches:
A method for generating data pair, comprising:
generating M Structured Query Language SQL query statements for a given database, where M is a positive integer greater than one {See Huang, [0014], wherein this reads over “Cypher is merely one example, and other suitable database query languages (e.g., graph query languages or relational database query languages like SQL) can be used. Converting queries into natural language question templates can be done using a predefined schema definition structure to define the translation rules for nodes, relations, constants, and functions.”; and [0020], wherein this reads over “A template generator 210 receives a query statement 202. In an embodiment, this is a database query statement. For example, the query statement 202 can be a Cypher query. As discussed above, Cypher is merely one example and other query languages can be used.”}; and
performing the following processing for each SQL query statement: 
dividing the SQL query statement into at least one SQL clause {See Huang, [0015], wherein this reads over “A query parser can use the schema to parse the query language (e.g., Cypher) to identify the question translation rules. In an embodiment, the query parser can include a where clause parser to map conditional statements in the query language, a return clause processor to confirm the queried nodes and convert return functions, and a match clause parser to identify the rules for formatting the output.  In an embodiment, these processors can be used to recursively parse each clause in the query statement”}; 
obtaining a question description corresponding to each SQL clause {See Huang, [0022], wherein this reads over “The query parser 212 outputs a parsed query to a converter 214. In an embodiment, the converter 214 uses a conversion rule set 220 to convert the parsed query and provides output to the question composition module 216 and the answer composition module 218. In an embodiment, the question composition module 216 forms a natural language question template corresponding with the query statement 202 and the answer composition module forms answer templates corresponding with the query statement 202”; and [0027], wherein this reads over “In an embodiment, the return clause processor 324 extracts from the parsed query the node, the return context, and the return function. The extracted node can include the entity and corresponding attributes. The extracted return context can be based on relations between nodes, and can include the actual return context of the parsed query.”}; and 
combining the question descriptions to obtain a question corresponding to the SQL query statement {See Huang, [0027], wherein this reads over “The extracted return function can include a combination of return functions, translated from the parse query. In an embodiment, the match clause processor 326 combines relationships between nodes and matches the parsed query to a question template rule (e.g., from the rulesets 320)”; and [0028], wherein this reads over “The generator 314 receives the output from the where clause processor 322 and the return clause processor 324, along with a question template rule from the rulesets 320. As discussed above, this includes the extracted nodes, operation, function, and condition from the where clause processor 322, the node, the return context, and the return function from the return clause processor 324, and the rule identified by the match clause processor 326. The generator 314 uses these inputs to generate natural language question templates, and outputs natural language questions 330 and question types 340”}.
As per dependent claims 2, 11, and 20, Huang teaches:
The method according to claim 1, wherein the generating M Structured Query Language SQL query statements comprises: 
generating M SQL query statements according to production rules summarized based on SQL grammar {See Huang, [0020], wherein this reads over “As discussed above, Cypher is merely one example and other query languages can be used. In an embodiment, the query statement 202 is generated by a knowledge graph component of a KGQA system. The template generator 210 further receives a schema 204.”}.
As per dependent claims 3 and 12, Huang teaches:
The method according to claim 1, wherein the dividing the SQL query statement into at least one SQL clause comprises:
dividing the SQL query statement into at least one SQL clause according to a structure of the SQL query statement, wherein each SQL clause is semantically independent and complete {See Huang, [0015], wherein this reads over “A query parser can use the schema to parse the query language (e.g., Cypher) to identify the question translation rules. In an embodiment, the query parser can include a where clause parser to map conditional statements in the query language, a return clause processor to confirm the queried nodes and convert return functions, and a match clause parser to identify the rules for formatting the output.  In an embodiment, these processors can be used to recursively parse each clause in the query statement”}.
As per dependent claims 4 and 13, Huang teaches:
The method according to claim 1, wherein the obtaining a question description corresponding to each SQL clause comprises:
for any SQL clause, generating the question description corresponding to the SQL clause by using a pre-trained generation model {See Huang, [0020], wherein this reads over “In an embodiment, the query statement 202 is generated by a knowledge graph component of a KGQA system. The template generator 210 further receives a schema 204. In an embodiment, this is a predefined schema used to automatically generate question templates.”}.
As per dependent claims 5 and 14, Huang teaches:
The method according to claim 1, wherein the combining the question descriptions comprises:
combining the question descriptions corresponding to the SQL clauses in an execution order of the SQL clauses {See Huang, [0027], wherein this reads over “The extracted return function can include a combination of return functions, translated from the parse query. In an embodiment, the match clause processor 326 combines relationships between nodes and matches the parsed query to a question template rule (e.g., from the rulesets 320)”; and [0028], wherein this reads over “The generator 314 receives the output from the where clause processor 322 and the return clause processor 324, along with a question template rule from the rulesets 320. As discussed above, this includes the extracted nodes, operation, function, and condition from the where clause processor 322, the node, the return context, and the return function from the return clause processor 324, and the rule identified by the match clause processor 326. The generator 314 uses these inputs to generate natural language question templates, and outputs natural language questions 330 and question types 340”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Swamy et al, USPGPUB No. 2021/0124738, filed on 25 October 2019, and published on 29 April 2021.
As per dependent claims 6 and 15, Huang, in combination with Swamy, discloses:
The method according to claim 4, wherein training to obtain the generation model comprises:
constructing an SQL clause-question description pair according to an existing question-SQL query statement pair {See Huang, [0027], wherein this reads over “The extracted return function can include a combination of return functions, translated from the parse query. In an embodiment, the match clause processor 326 combines relationships between nodes and matches the parsed query to a question template rule (e.g., from the rulesets 320)”}, and training according to the SQL clause-question description pair to obtain the generation model {See Swamy, [0018], wherein this reads over “As shown in FIG. 1D, and by reference number 125, the query optimizer platform may train a machine learning model with the functions and the keywords to generate a trained machine learning model. For example, the query optimizer platform may train the machine learning model to transform a source query, compatible with the source data structure, to a target query compatible with the target data structure. In some implementations, the query optimizer platform may separate the functions and the keywords into a training set, a validation set, a test set, and/or the like. The training set may be utilized to train the machine learning model. The validation set may be utilized to validate results of the trained machine learning model. The test set may be utilized to test operation of the trained machine learning model”}.
Huang fails to disclose the claimed feature of “training according to the SQL clause-question description pair to obtain the generation model.”  Swamy is directed to the invention of utilizing machine learning models to generate a query.  Specifically, Swamy discloses that a machine learning model may be trained with the functions and the keywords identified from plurality of query statements.  Swamy further discloses that “the query optimizer platform may train a machine learning model with the functions and the keywords to generate a trained machine learning model” wherein “the query optimizer platform may train the machine learning model to transform a source query, compatible with the source data structure, to a target query compatible with the target data structure” and “the query optimizer platform may separate the functions and the keywords into a training set, a validation set, a test set, and/or the like.”  See Swamy, [0018].  Additionally, Swamy discloses that “[t]he training set may be utilized to train the machine learning model” such that “[t]he validation set may be utilized to validate results of the trained machine learning model” and “[t]he test set may be utilized to test operation of the trained machine learning model.”  See Swamy, [0018].  That is, Swamy discloses that a machine learning model may be trained utilizing the extracted functions and keywords of the system.  Wherein Swamy is directed to an invention of training a learning model for use in developing a target query, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the prior art of Huang with that of Swamy for the predictable result of a system wherein the SQL question-description pair of Huang may be used in training the machine learning model of Swamy.
As per dependent claims 8 and 17, Huang, in combination with Swamy, discloses:
The method according to claim 1, further comprising:
adding the generated question-SQL query statement pairs to a training data set in a data enhancement manner to train a semantic parsing model, the training data set including manually-labeled training data {See Swamy, [0018], wherein this reads over “The training set may be utilized to train the machine learning model. The validation set may be utilized to validate results of the trained machine learning model. The test set may be utilized to test operation of the trained machine learning model”; and [0022], wherein this reads over “Additionally, or alternatively, the query optimizer platform may train the machine learning model using a supervised training procedure that includes receiving input to the machine learning model from a subject matter expert, which may reduce an amount of time, an amount of processing resources, and/or the like to train the machine learning model relative to an unsupervised training procedure”}.

Allowable Subject Matter
Claims 7, 9, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/